Maeshall, J.
The charter of the city of Superior, prior to the constitutional amendment prohibiting the amendment of such charters by a special act, provided that the license fee for the sale of intoxicating liquors in such city should •be “ not less than $500, any general law of the state to the ■contrary notwithstanding.” Such provision existed at the times covered by the proceedings involved in this case, and govern the subject, unless changed by ch. 286, Laws of 1893, hereafter mentioned. Sec. 1548, R. S., as amended by ch. 296, Laws of 1885, provided that the license fee for the sale of intoxicating liquors should be $200. In such act of 1885, by sec. 6, it was provided that sec. 1548 aforesaid, as amended ■by said act, should not be construed to diminish the sum to be paid for a license to sell intoxicating liquor in any city or village in this state, as provided by the charter and ordinances thereof. By sec. 1, ch. 286, Laws of 1893, sec. 1548, R. S., as amended by the act of 1885, was amended in respect to the time of the commencement and ending of the license year, and in no other material particular, and was re-enacted ■as so amended. Sec. 6 of the act of 1885, which is sec. 1563a, ■S. & B. Ann. Stats., was not changed by the act of 1893, but remained thereafter, as before, in full force.
From the foregoing it clearly appears that there has been ■no change in sec. 1548, R. S., since 1885, respecting the matters involved in this case. The effect of the act of 1893 was to continue sec. 1548, R. S., as it had theretofore existed in *533all respects, except that in regard to the commencement and ending of tbe license year. Hence, with such exception, the law speaks from the time of its original enactment. This is governed by principles long settled and firmly intrenched in the jurisprudence of' this state. State v. Ingersoll, 17 Wis. 631; Goodno v. Oshkosh, 31 Wis. 127; Chapin v. Crusen, 31 Wis. 209; Cox v. North Wis. L. Co. 82 Wis. 141.
The conclusion being reached that the act of 1893 is a mere continuation of sec. 1548, as amended by the act of 1885, relating to the amount required to be paid for the license, the contention that such act, unless applicable to all charters, is unconstitutional, as special legislation, does not arise.
It follows from-the foregoing that the amount chargeable for a license to sell intoxicating liquors in the city of Superior at the time in question was governed by the charter provision of such city, which leads to an affirmance of the judgment.
By the Court.— Judgment affirmed.